DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4, 2021 has been entered. 
Information Disclosure Statement
3.	The information disclosure statement submitted on December 3, 2020 has been considered by the Examiner and made of record in the application file.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-23, 25, 28-30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Azizi et al. (U.S. Patent Application Publication # 2016/0211961 A1), in view of Vermani et al. (U.S. Patent Application Publication # 2014/0307650 A1), and Choi et al. (U.S. Patent Application Publication # 2017/0201357 A1).
Regarding claim 21, Azizi et al. teach a mobile station (read as HEW Device (e.g.: Hew Station) (Fig.1 @ 104; Fig.7 @ 700; Paragraph [0061])) comprising:
a processor (Fig.7 @ 706) configured to determine a number of space-time streams associated with a high efficiency (HE) wireless local area network (WLAN) communication (read as a processing unit executing the step of formatting HEW frame with a number of streams per link (Fig.7 @ 706; Paragraph [0035]); For example, “the access point may be configured to contend for a wireless medium during a contention period to receive control of the medium for the HEW control period, and transmit the HEW frame during the HEW control period, wherein during the HEW control period, the master station has exclusive use of the wireless medium for communication with the scheduled HEW stations 104” (Fig(s).1, 4, and 7; Paragraph [0035]) Also, “the access point 102 may configure the HEW frame to include a legacy preamble to precede the HEW preamble. In these embodiments, the HEW-SCH 414 may be configured to identify one or more of modulation parameters for each of the links, an encoding type for each of the links, whether each link is a single user (SU) link or a multi-user (MU) link; and a number of streams for each link.”(Fig(s).1, 4, and 7; Paragraph [0035]) Also, Azizi et al. teach a method each link of an HEW frame may be configured for transmitting a number of spatial streams.”(Paragraph [0044])), 
wherein the number of  space-time streams (read as spatial streams) at least two (read as “each link configurable to provide multiple streams of data.”(Paragraph [0035])), and 
a transceiver (read as antennas (Fig.7)) configured to transmit the HE LTF communication (read as the , “the access point may be configured to … transmit the HEW frame during the HEW control period, …” (Fig(s).1 and 7; Paragraph [0035]) Also, the HEW frame may comprise of at least one HEW-LTF (Fig.4 @ 410)),
However, Azizi et al. fail to explicitly teach wherein 2, 4, 6, or 8 symbols equal to the number of space-time streams or a next higher number than the number of space-time streams are utilized for a HE long training field (LTF) communication;
transmit the HE LTF communication on a subset of subcarriers associated with the number of space-time streams. 
Vermani et al. teach a method wherein 2, 4, 6, or 8 symbols equal to the number of space-time streams (read as spatial stream) or a next higher number than the number of space-time streams (read as spatial stream) are utilized for a high efficiency long training field (HE LTF) (read as “each STA may need to receive one HE-LTF 165 per spatial stream associated with the STA.”(Paragraph [0079]) For example, “the AP may be configured to transmit four symbols of HE-LTF information to each of the four STAs before transmitting symbols containing payload data.”(Paragraph [0079]) Also, “the AP may be ”(Paragraph [0079])); and
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating HE-LTFs per spatial stream as taught by Vermani et al. with the wireless devices (e.g.: access point, HEW STA) as taught by Azizi et al. for the purpose of enhancing high efficiency frame structures used by devices in a communication network.
However, Azizi et al. and Vermani et al. fail to explicitly teach the step to transmit the HE LTF communication on a subset of subcarriers associated with the number of space-time streams.
Choi et al. teach a method step to transmit the HE LTF communication on a subset of subcarriers (read as subband) associated with the number of space-time streams. (read as “the DL MU MIMO transmission based on a plurality of space-time streams (alternatively, spatial streams) may be performed on a specific subband (alternatively, sub channel) allocated for the DL MU OFDMA transmission.”(Paragraph [0036]) Also, “HE-STF 450, HE-LTF 460, and a data field 470 may be encoded and transmitted on a frequency resource (e.g., a subband) allocated to each of a plurality of receiving STAs receiving data.”(Paragraph [0109]) For example, “STA1 may obtain information on a frequency resource (e.g., subband 1) allocated to the STA1 included in the HE-SIG B 440 and receive the HE -STF 450, the HE-LTF 460, and the data field 470 ”(Paragraph [0154]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for mapping and transmitting an HE-LTF on a particular subband used by a particular device as taught by Choi et al. and the function for generating HE-LTFs per spatial stream as taught by Vermani et al. with the wireless devices as taught by Azizi et al. for the purpose of improving LTF designs used by High-Efficiency (HE) devices in a communication network.
Regarding claim 28, Azizi et al. teach a method comprising:
determining, by a mobile station (Fig.7 @ 706), a number of space-time streams (read as spatial stream) associated with a high efficiency (HE) wireless local area network (WLAN) communication (read as a Hew device equipped with a processing unit for executing the step of formatting HEW frame with a number of streams per link (Fig.7 @ 706; Paragraph [0035]); For example, “the access point may be configured to contend for a wireless medium during a contention period to receive control of the medium for the HEW control period, and transmit the HEW frame during the HEW control period, wherein during the HEW control period, the master station has exclusive use of the wireless medium for communication with the scheduled HEW stations 104” (Fig(s).1, 4, and 7; Paragraph [0035]) Also, “the access point 102 may configure the HEW frame to include a legacy preamble to precede the HEW preamble. In these embodiments, the HEW-SCH 414 may be ”(Fig(s).1, 4, and 7; Paragraph [0035]) Also, Azizi et al. teach a method wherein “each link of an HEW frame may be configured for transmitting a number of spatial streams.”(Paragraph [0044])), 
wherein the determined number of data streams is at least two (read as “each link configurable to provide multiple streams of data.”(Paragraph [0035])) and
transmitting, by the mobile station, the HE LTF (read as the , “the access point may be configured to … transmit the HEW frame during the HEW control period, …” (Fig(s).1 and 7; Paragraph [0035]) Also, the HEW frame may comprise of at least one HEW-LTF (Fig.4 @ 410)), 
However, Azizi et al. fail to explicitly teach wherein 2, 4, 6, or 8 symbols equal to the number of space-time streams or a next higher number than the number of space-time streams are utilized for a HE long training field (LTF) communication;
transmit the HE LTF communication on a subset of subcarriers associated with the number of space-time streams. 
Vermani et al. teach a method wherein 2, 4, 6, or 8 symbols equal to the number of space-time streams (read as spatial stream) or a next higher number than the number of space-time streams (read as spatial stream) are utilized for a high efficiency long training field (HE LTF) (read as “each STA may need to receive one HE-LTF 165 per ”(Paragraph [0079]) For example, “the AP may be configured to transmit four symbols of HE-LTF information to each of the four STAs before transmitting symbols containing payload data.”(Paragraph [0079]) Also, “the AP may be configured to transmit a number of HE-LTFs 165 to each STA equal to the largest number of spatial streams assigned to any STA.”(Paragraph [0079])); and
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating HE-LTFs per spatial stream as taught by Vermani et al. with the wireless devices (e.g.: access point, HEW STA) as taught by Azizi et al. for the purpose of enhancing high efficiency frame structures used by devices in a communication network.
However, Azizi et al. and Vermani et al. fail to explicitly teach the step to transmit the HE LTF communication on a subset of subcarriers associated with the number of space-time streams.
Choi et al. teach a method step to transmit the HE LTF communication on a subset of subcarriers(read as subband) associated with the number of space-time streams. (read as “the DL MU MIMO transmission based on a plurality of space-time streams (alternatively, spatial streams) may be performed on a specific subband (alternatively, sub channel) allocated for the DL MU OFDMA transmission.”(Paragraph [0036]) Also, “HE-STF 450, HE-LTF 460, and a data field 470 may be encoded and transmitted on a frequency resource (e.g., a subband) allocated to each of a ”(Paragraph [0109]) For example, “STA1 may obtain information on a frequency resource (e.g., subband 1) allocated to the STA1 included in the HE-SIG B 440 and receive the HE -STF 450, the HE-LTF 460, and the data field 470 transmitted on the allocated frequency resource (e.g., subband 1).”(Paragraph [0154]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for mapping and transmitting an HE-LTF on a particular subband used by a particular device as taught by Choi et al. and the function for generating HE-LTFs per spatial stream as taught by Vermani et al. with the wireless devices as taught by Azizi et al. for the purpose of improving LTF designs used by High-Efficiency (HE) devices in a communication network.
Regarding claims 22 and 29, and as applied to claims 21 and 28 above, Azizi et al. teach an “access point may be configured to contend for a wireless medium during a contention period to receive control of the medium for the HEW control period, and transmit the HEW frame during the HEW control period, wherein during the HEW control period, the master station has exclusive use of the wireless medium for communication with the scheduled HEW stations 104” (Fig(s).1, 4, and 7; Paragraph [0035]) Also, “the access point 102 may configure the HEW frame to include a legacy preamble to precede the HEW preamble. In these embodiments, the HEW-SCH 414 may be configured to identify one or ”(Fig(s).1, 4, and 7; Paragraph [0035]))
Choi et al. teach a “HE-STF 450, HE-LTF 460, and a data field 470 may be encoded and transmitted on a frequency resource (e.g., a subband) allocated to each of a plurality of receiving STAs receiving data.”(Paragraph [0109])
However, Azizi et al. and Choi et al. fail to explicitly teach wherein the number of space-time streams is a total number of space-time streams for multi-user multiple input multiple-output (MU MIMO) users.
Vermani et al. teach a method wherein the number of space-time streams (read as spatial streams) is a total number of space-time streams (read as spatial streams) for multi-user multiple input multiple-output (MU MIMO) users. (read as “the AP may be configured to transmit a number of HE-LTFs 165 to each STA equal to the largest number of spatial streams assigned to any STA.”(Paragraph(s) [0079] and [0168]) Further, “These LTF formats could be used in an UL MU-MIMO packet.”(Paragraph [0168]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for mapping and transmitting an HE-LTF on a particular subband used by a particular device as taught by Choi et al. and the function for generating HE-LTFs per spatial stream as taught by Vermani et al. with the wireless devices (e.g.: access point, HEW STA) as taught by Azizi 
Regarding claims 23 and 30, and as applied to claims 21 and 28 above, Azizi et al. teach an “access point may be configured to contend for a wireless medium during a contention period to receive control of the medium for the HEW control period, and transmit the HEW frame during the HEW control period, wherein during the HEW control period, the master station has exclusive use of the wireless medium for communication with the scheduled HEW stations 104” (Fig(s).1, 4, and 7; Paragraph [0035]) Also, “the access point 102 may configure the HEW frame to include a legacy preamble to precede the HEW preamble. In these embodiments, the HEW-SCH 414 may be configured to identify one or more of modulation parameters for each of the links, an encoding type for each of the links, whether each link is a single user (SU) link or a multi-user (MU) link; and a number of streams for each link.”(Fig(s).1, 4, and 7; Paragraph [0035]))
Choi et al. teach a “HE-STF 450, HE-LTF 460, and a data field 470 may be encoded and transmitted on a frequency resource (e.g., a ”(Paragraph [0109])
However, Azizi et al. and Choi et al. fail to explicitly teach wherein the processor is further configured to determine a group identifier and identify a position of the device in a group associated with the group identifier.
Vermani et al. teach a device (Fig.35 @ 3502) wherein the processor (Fig.35 @ 3504) is further configured to determine a group identifier and identify a position of the device in a group associated with the group identifier. (read as group ID (Paragraph [0117]); For example, “the HE-SIG 1425 may be used to indicate to high-efficiency devices which device or devices may receiving information in the packet, such as by using a group ID, as discussed earlier.” (Paragraph [0117]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for mapping and transmitting an HE-LTF on a particular subband used by a particular device as taught by Choi et al. and the function for using a group ID indication in HE-SIG as taught by Vermani et al. with the wireless devices (e.g.: access point, HEW STA) as taught by Azizi et al. for the purpose of enhancing high efficiency frame structures used by devices in a communication network.
Regarding claims 25 and 32, and as applied to claims 21 and 28 above, Azizi et al., as modified by Vermani et al. and Choi et al., teach a device and method (Fig(s).1 
Response to Arguments
5.       Applicant’s arguments filed on January 4, 2021 with respect to independent claims 21 and 28 have been considered and are not persuasive. Upon further consideration, the cited prior art reference(s) Choi et al. (U.S. Patent Application Publication # 2017/0201357 A1) does address the new amended limitation set forth within independent claim(s) 21 and 28. 
	Choi et al. teach a “HE-STF 450, HE-LTF 460, and a data field 470 may be encoded and transmitted on a frequency resource (e.g., a subband) allocated to each of a plurality of receiving STAs receiving data.”(Paragraph [0109]) Further, Choi et al. teach “the DL MU MIMO transmission based on a plurality of space-time streams (alternatively, spatial streams) may be performed on a specific subband (alternatively, sub channel) allocated for the DL MU OFDMA transmission.”(Paragraph [0036]) 
Therefore, new rejections have been formulated to address the limitations as set forth in independent claim(s) 21 and 28 rendering the applicant’s amendments filed on January 4, 2021 moot.

Conclusion
6.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
January 27, 2021